Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicants’ arguments, see page 14, line 14 through page 33, line 6, filed 11 October 2021, with respect to claims 4-6 and 51-73 have been fully considered and are persuasive.  The rejection of claims 4-6, 51-71 and 73 under 35 U.S.C. 103 as being unpatentable over Ramasubramanian et al. (US 20140272547) in view of  Kim et al. (US 7,722,984, and further in view of Delpuech et al. (US 9,692,044) has been withdrawn; and, the rejection of claim 72 under 35 U.S.C. 103 as being unpatentable over  Ramasubramanian et al. (US 20140272547) in view of  Kim et al. (US 7,722,984, and further in view of Delpuech et al. (US 9,692,044)  as applied to claims 1 and 68 above, and further in view of CN 104347856 (hereafter CN ‘856) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 11 October 2021.

(Previous) DETAILED ACTION
Claim Objections
3.	The objection of claim 65 because of a minor informality has been withdrawn in view of Applicants’ Amendment.

Allowable Subject Matter
4.	Claims 4-6 and 51-73 are allowable over the prior art references of record.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a secondary battery wherein 
“…(c) the set of electrode constraints comprises a primary constraint system
and a secondary constraint system wherein, 
(i) the primary constraint system comprises first and second growth
constraints, and at least one primary connecting member, the first and
second primary growth constraints separated from each other in the
longitudinal direction and overlying the first and second longitudinal end
surfaces…
                (il) the secondary constraint system comprises first and second
secondary growth constraints separated _in_a_ second direction and
connected by members of the stacked series of layers, the stacked series of
layers comprising members of the population of negative electrode current

collector layers…
                (d) a plurality of the negative electrode or positive electrode current collector layers comprise opposing end surfaces of the layers comprising surface regionsthat exhibit plastic deformation and fracturing oriented in the transverse direction, due to elongation and narrowing of the layers at the opposing end surfaces”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729